PER CURIAM.
Appellant appeals the non-final order awarding temporary time-sharing to Ap-pellee during Appellant’s overseas deployment pursuant to military orders. We dismiss the appeal as moot. While we agree the issue is capable of repetition, the merits of the argument need not be addressed because we conclude that Appellant has failed to demonstrate that the issue raised, if repeated, is likely to evade appellate review. See L.W.T. v. A.W., 770 So.2d 241 (Fla. 1st DCA 2000) (dismissing appeal as moot where appellant failed to specifically describe the questions of great public importance or how the particular facts of the case were likely to recur yet evade appellate review). Accordingly, we DISMISS the appeal as moot.
WOLF, ROBERTS, and MAKAR, JJ„ concur.